Citation Nr: 1220367	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  11-149 58A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Little Rock, Arkansas


THE ISSUE

Entitlement to reimbursement of medical expenses incurred at a non-VA medical facility from November 17, 2009 to November 21, 2009.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1950 to October 1951 and from October 1961 to October 1967.  The appellant is the Veteran's surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 denial letter by the Department of Veterans Affairs (VA).

In January 2012, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The appellant asserts entitlement to reimbursement for expenses incurred at a private medical facility for the care of her now-deceased husband, the Veteran.  She states that the treatment was for emergency care and that VA instructed her and the Veteran that there were no beds available and that they should seek treatment at a private emergency room.  The Veteran was hospitalized from November 16, 2009 to November 21, 2009.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  In claims for reimbursement of medical expenses for treatment of a non-service connected disability at a non-VA medical facility, multiple requirements must be met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1000-1008 (2011).  Among those criteria are the following:  the condition is of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; a VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility; and the Veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment.  38 C.F.R. § 17.1002.  

Here, the appellant has asserted that the Veteran, who had no service-connected disabilities, had been receiving cancer treatments at a VA medical center.  His primary care physician was a VA physician.  She also asserted that he had Medicare coverage.  Additionally, her primary argument in this appeal is that when VA was contacted regarding his condition, they were told that there were no available beds.  The appellant asserts that VA was notified before the Veteran's admission to a private facility and during the admission, but that no beds were available at any time.  The March 2011 VA examiner who reviewed the claims file and provided an opinion noted that no such authorization was of record.  But there are no VA medical records, to include notes of relevant phone calls, associated with the claims file and it does not appear any such records were requested.  These records are relevant to the issue on appeal.  Accordingly, such records must be obtained on remand.

Additionally, the appellant asserted at a 2012 Board hearing that Medicare paid for a separate private facility admission.  The August 2010 denial letter indicated that the reimbursement claim was denied because payment was eligible from Medicare.  But no bills from the private facility to VA and no documentation that any payment from Medicare was received or submitted are associated with the claims file.  On remand, these documents must also be obtained.  

Furthermore, the August 2010 denial letter denied the appellant's claim based on the Veteran having Medicare coverage.  The June 2011 letter denied the claim based on a finding that the Veteran was stable for transfer on November 17, 2009.  The June 2011 statement of the case (SOC) simply stated that the claim was denied because the relevant criteria were not met.  When readjudicating the appellant's claim in the supplemental SOC, VA must explain to the appellant whether each of the relevant criteria is met.  See Savage v. Shinseki, 24 Vet. App. 259, 263 (2011) ("Except where specifically limited, the enumerated duties are subordinate to the overall statutory duty to provide reasonable assistance to the claimant.").

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  The request should specifically include a request for telephone notes or any other administrative notes contained in the medical records.  Also request any bills submitted from the private medical facility for the treatment relevant herein.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the appellant.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the appellant is ultimately responsible for providing the evidence.  The AMC should also inform the appellant that she can also provide alternative forms of evidence.  

2.  Contact the appellant and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include any bills sent to VA or the appellant by the relevant private facility at issue in this appeal.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the appellant and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The appellant must then be given an opportunity to respond.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


